DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment and Remarks filed April 15, 2022 wherein claims 1, 2, 19 and 20 were amended.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al., US 2020/0262157 (hereafter Horie) (the applicants listed as The University of Tokyo and The Foundation for the Promotion of Industrial science and identifying inventorship different from the present application), in view of Brandon, US 4,036,668 (hereafter Brandon).

Regarding claim 1, Horie teaches a method of manufacturing a composite member that includes an aluminum member and a resin member bonded to each other (Abstract; Figs 1-2 illustrating an aluminum member 2 bonded to a resin member 3; paras [0032]-[0033]). 
The method of Horie includes:
performing blasting on a surface of the aluminum member 2 (Figs. 1-2, 8; paras [0005],[0006], [0032], [0033], [0049]); 
modifying the surface of the aluminum member 2 into aluminum hydroxide 2d (paras [0005],[0034],[0035]), the modifying including causing the surface of the aluminum member having undergone blasting to react with water by using at least one of heat and plasma (para [0054],[0057]); and 
directly bonding the resin member 3 to the surface of the aluminum member modified to the aluminum hydroxide 2d (para [0057]).
Horie is silent as to its resin member being a fiber-reinforced resin member.
From Brandon, it is known to directly bond a fiber-reinforced fluoroelastomer (a copolymer of hexafluoropropylene and polyvinylidene fluoride (col. 2, lines 19-26) to which glass fibers have been added (col. 6, lines 28-31) (i.e., a fiber-reinforced resin member) to a metal member that has been pretreated by blasting and reaction with water vapor (col. 3, lines 43-66).  A fluoroelastomer of Brandon is applied directly to and bonded with the treated surface of the metal member (col. 4, lines 2-5).  The bonding may be by injection or compression bonding (col. 2, lines 48-58).  Brandon teaches an advantage of adding glass fibers to the resin member is to improve frictional and wear characteristics of the resin member (col. 6, lines 28-32).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Horie to provide the resin member of Horie as a fiber-reinforced member as taught in Brandon for the advantage taught in Brandon of a final product with improved frictional and wear characteristics due to the fiber-reinforcement, as taught by Brandon.

Regarding the new claim 1 limitation formerly in claim 2,  that the aluminum hydroxide formed by the process step of modifying the blasted aluminum member surface using at least one of heat and plasma, contains at least one of diaspore, pseudo-boehmite, bayerite, nordstrandite, gibbsite, and doyleite, Horie does not specifically list the forms of aluminum hydroxide now recited in the claim.  However, Horie teaches the aluminum hydroxide film formed in its process -  “is an aluminum having a hydroxyl group.  The aluminum hydroxide film 2d, is made of, for example, boehmite.  The aluminum hydroxide film 2d may contain other hydroxides of aluminum, for example, aluminum hydroxide and y-alumina in addition to boehmite” (para [0035]).    Horie recognizes the presence of more than one form of aluminum hydroxide in para [0054], stating that the surface of the aluminum member is “mainly modified into boehmite” (emphasis added) after the process step modifying a blasted surface using water and one of heat and plasma.  
Because Horie teaches process steps for forming its aluminum hydroxide film identical to the process recited in claim 1, it is the examiner’s position that the resulting film of Horie would necessarily include the same aluminum hydroxide forms recited in claim 1. The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  
In further support of the examiner’s position, it is noted that it has been recognized in the art of aluminum hydroxide formation that there is a temperature-dependent phase relationship between crystalline tri-hydroxides (e.g., gibbsite, bayerite and nordstrandite) and aluminum oxide-hydroxides (e.g., boehmite and diaspore), with boehmite being the prevailing phase below 280°C – 300°C (see pages 421 and 428 of Kirk-Othmer Encyclopedia of Chemical Technology, 2003, Vol. 2, "Aluminum Oxide (Alumina), Hydrated," pp 421-433)).  

Regarding claim 2, Horie teaches boehmite is formed in the process at para [0057].  

Regarding claims 3 and 4, Horie teaches cleaning with water at para [0055]). 

Regarding claims 5, 6, 7 and 8, Horie teaches hydrothermal treatment, steam treatment, superheated steam treatment, liquid plasma, and atmospheric-pressure plasma containing water at para [0010].

Regarding claims 9, 10, 11, 12 and 13, Horie teaches using abrasive grains  having a particle size of 30 µm to 710 µm at para [0011].

Regarding claims 14, 15, 16, 17 and 18, Horie teaches direct bonding by press forming or ultrasonic bonding at para [0036].

Regarding claim 19, Horie teaches a composite member that includes an aluminum member having asperities on a surface of the aluminum member and an aluminum hydroxide film formed on the surface of the aluminum member and a resin member in direct contact with the surface of the aluminum member on which the aluminum hydroxide film is formed (claim 17 and paras [0012]-[0013]).
Horie is silent as to its resin member being a fiber-reinforced resin member.
From Brandon, it is known to directly bond a fiber-reinforced fluoroelastomer (a copolymer of hexafluoropropylene and polyvinylidene fluoride (col. 2, lines 19-26) to which glass fibers have been added (col. 6, lines 28-31) (i.e., a fiber-reinforced resin member) to a metal member that has been pretreated by blasting and reaction with water vapor (col. 3, lines 43-66).  A fluoroelastomer of Brandon is applied directly to and bonded with the treated surface of the metal member (col. 4, lines 2-5).  The bonding may be by injection or compression bonding (col. 2, lines 48-58).  Brandon teaches an advantage of adding glass fibers to the resin member is to improve frictional and wear characteristics of the resin member (col. 6, lines 28-32).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the composite member of Horie to include fiber-reinforcement in the resin member of Horie as taught in Brandon for the advantage of a final product with improved frictional and wear characteristics as taught by Brandon.

Regarding the new claim 19 limitation formerly in claim 20,  that the aluminum hydroxide film contains at least one of diaspore, pseudo-boehmite, bayerite, nordstrandite, gibbsite, and doyleite, Horie does not specifically list the forms of aluminum hydroxide now recited in the claim.  However, Horie teaches the aluminum hydroxide film formed in its process -  “is an aluminum having a hydroxyl group.  The aluminum hydroxide film 2d, is made of, for example, boehmite.  The aluminum hydroxide film 2d may contain other hydroxides of aluminum, for example, aluminum hydroxide and y-alumina in addition to boehmite” (para [0035]).    Horie recognizes the presence of more than one form of aluminum hydroxide in para [0054], stating that the surface of the aluminum member is “mainly modified into boehmite” (emphasis added) after the process step modifying a blasted surface using water and one of heat and plasma.  
Because Horie teaches process steps for forming its aluminum hydroxide film identical to the process described for making the aluminum hydroxide film formed on the surface of the aluminum member as taught in the application, it is the examiner’s position that the resulting film of Horie would necessarily include the same aluminum hydroxide forms recited in claim 19. The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).  
In further support of the examiner’s position, it is noted that it has been recognized in the art of aluminum hydroxide formation that there is a temperature-dependent phase relationship between crystalline tri-hydroxides (e.g., gibbsite, bayerite and nordstrandite) and aluminum oxide-hydroxides (e.g., boehmite and diaspore), with boehmite being the prevailing phase below 280°C – 300°C (see pages 421 and 428 of Kirk-Othmer Encyclopedia of Chemical Technology, 2003, Vol. 2, "Aluminum Oxide (Alumina), Hydrated," pp 421-433)).  

Regarding claim 20, Horie teaches the aluminum hydroxide film contains boehmite at claim 18 and para [0014]. 

Response to Arguments
Applicant's arguments in the Remarks filed April 15, 2022 have been fully considered but they are not persuasive. 

Regarding “Reason 1” at pages 6-7 of the Remarks, Horie teaches all of the steps of claim 1 and all of the elements of claim 19 with the exception that the resin member is fiber-reinforced, which is taught by Brandon.  The office action does not rely on the metal surface treatment disclosed in Brandon to make the combination/rejection of Horie/Brandon. The motivation for modifying the resin member of Horie to include fibers is to result in a final product with improved frictional and wear characteristics provided by the fiber located in the resin member of Brandon, such motivation discussed in Brandon.  "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). MPEP 2145.III.

Regarding “Reason 2” at pages 7-8 of the Remarks, please see the discussion of this issue in the rejections of claims 1 and 19 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746